Case: 21-30136    Document: 00516277689        Page: 1     Date Filed: 04/12/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 12, 2022
                                No. 21-30136                           Lyle W. Cayce
                                                                            Clerk

   David W. Acosta; Misty C. Acosta; Fabian Brimmer;
   Geroy Brimmer; Gary T. Brock; Gwendolyn Brock;
   Jennifer Brock; Jessica Campbell; Monica Campbell;
   Brenda B. Champange; Michael Connerly; Catina
   Dennis; Kevin Esler; Kim M. Esler; Meisha A. Fisher;
   James Harvey; Cabrina Jefferson; Evelina Jefferson;
   Robert Lusco; Wendell Octave, Sr.; Emile L. Perilloux,
   Jr.; Shelia M. Stewart; Darren Vitrano,

                                                         Plaintiffs—Appellants,

                                    versus

   Denka Performance Elastomer, L.L.C.; E. I. DuPont de
   Nemours Company; Dupont Performance Elastomers,
   L.L.C., formerly known as DuPont Dow Elastomers, L.L.C.,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:20-CV-2323


   Before Southwick, Haynes, and Higginson, Circuit Judges.
Case: 21-30136         Document: 00516277689           Page: 2    Date Filed: 04/12/2022

                                        No. 21-30136


   Per Curiam:*
             In this environmental tort case, Plaintiffs, twenty-three residents of
   St. John the Baptist Parish, Louisiana, allege that neoprene production from
   the Pontchartrain Works Facility (the “Facility”) exposed them to unsafe
   levels of chloroprene, causing adverse health conditions and an elevated risk
   of cancer. Following removal, the district court denied Plaintiffs’ motion to
   remand to state court and dismissed Plaintiffs’ claims. Plaintiffs appeal each
   ruling.
             This case arises out of similar factual allegations and involves the same
   defendants as a related case that we recently decided, Butler v. Denka
   Performance Elastomer, L.L.C., 16 F.4th 427 (5th Cir. 2021). Due to the
   substantial similarity of the cases, and for the reasons set forth below, we
   VACATE in part and REMAND to the district court to determine, in the
   first instance, the effect of Butler on the present case.

                                   I.    Background

                 Plaintiffs’ Petition

             In 2020, Plaintiffs filed suit in Louisiana state court against: (1) Denka
   Performance Elastomer LLC (“Denka”); (2) E.I. du Pont de Nemours and
   Company and DuPont Performance Elastomers LLC (“DuPont”); (3) the
   Louisiana Department of Health (“DOH”); and (4) the Louisiana
   Department of Environmental Quality (“DEQ”).                  DuPont owned and
   operated the Facility from 1969 until 2015, when it sold the plant to the
   current owner, Denka. Plaintiffs allege that, under Denka and DuPont’s
   ownership, the Facility emitted unsafe levels of carcinogenic and toxic
   emissions of chloroprene into the air and soil where they live. They maintain


             *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                             2
Case: 21-30136      Document: 00516277689           Page: 3   Date Filed: 04/12/2022




                                     No. 21-30136


   that Denka and DuPont knew or should have known about the harmful
   exposure yet continued to allow the emission of chloroprene into the
   community. As to DOH and DEQ, Plaintiffs contend that the agencies
   permitted Denka and DuPont to engage in tortious conduct, and that DEQ
   failed to warn local residents of the dangerousness of chloroprene exposure.
          Plaintiffs’ petition pleads the following causes of action against all
   defendants: (1) negligence in violation of Louisiana Civil Code Articles 2315
   and 2316; (2) civil conspiracy; and (3) res ipsa loquitor. As to Denka and
   DuPont, the petition also pleads causes of action for (1) custodial liability in
   violation of Louisiana Civil Code Articles 2317 and 2317.1; (2) products
   liability; (3) civil battery; (4) nuisance; and (5) trespass. As to DuPont, the
   petition additionally pleads strict liability.     Finally, Plaintiffs seek an
   injunction “barring Denka from causing or allowing unreasonably dangerous
   emissions” from the Facility and a declaratory judgment that “DEQ and
   DOH have violated the constitutional rights of the Plaintiffs.”

             Motion to Remand and Motions to Dismiss

          Invoking subject matter jurisdiction under 28 U.S.C. § 1332, Denka
   and DuPont timely removed the case to federal court where it was assigned
   to the Honorable Martin L.C. Feldman. Denka and DuPont asserted that
   jurisdiction was proper under § 1332 because: (1) the amount in controversy
   exceeded $75,000; (2) Plaintiffs were diverse from Denka and DuPont; and
   (3) the state agencies’ citizenship (or lack thereof) did not factor into the
   diversity analysis because the agencies were improperly joined. Plaintiffs
   moved to remand, arguing that DEQ and DOH were properly joined and
   their presence destroyed complete diversity. The district court denied the
   remand motion.
          Denka and DuPont subsequently moved to dismiss. In February 2021,
   the district court granted their motions, concluding that Plaintiffs’ claims




                                          3
Case: 21-30136      Document: 00516277689           Page: 4    Date Filed: 04/12/2022




                                     No. 21-30136


   against DuPont were barred by prescription and that the allegations failed to
   state a claim against Denka.         Though DuPont advanced alternative
   arguments for dismissal, the district court did not reach them. Plaintiffs
   timely appealed.

              Butler v. Denka Performance Elastomer, L.L.C.

          This is not the first case before our court involving tort claims arising
   out of neoprene production at the Facility—rather, the same counsel
   representing Plaintiffs in the present action also represents the plaintiff in
   Butler, a case we recently heard on appeal. 16 F.4th at 427. In Butler, another
   resident of St. John the Baptist Parish sued the same parties—Denka,
   DuPont, DOH, and DEQ—for similar claims. See id. at 432–34, 441–46.
   Judge Feldman, also presiding over that action, dismissed the plaintiff’s
   petition, concluding that the claims against DOH and DuPont were
   prescribed and that the petition failed to state a claim against Denka. Butler
   v. Denka Performance Elastomer, LLC, No. 18-6685, 2020 WL 2747276, at *1
   (E.D. La. May 27, 2020); Butler v. Denka Performance Elastomer, LLC, No.
   18-6685, 2019 WL 1160814, at *1, 6, 7 (E.D. La. Mar. 13, 2019) (collectively
   referred to as Butler D. Ct.). The plaintiff appealed, and in October 2021, our
   court affirmed in part and reversed in part. Butler, 16 F.4th at 432, 446.
          Our Butler opinion reached two important holdings relevant here.
   First, we determined that the district court erred in “holding that [the
   plaintiff’s] claims were prescribed” because fact issues existed as to whether
   the plaintiff “had constructive knowledge sufficient to trigger the running of
   prescription.” Id. at 441.
          Second, we concluded that the plaintiff “fail[ed] to state a plausible
   duty and corresponding breach”; therefore, the district court did not err in
   dismissing the plaintiff’s claims for custodial liability, negligence, and strict
   liability. Id. at 442–44. The plaintiff relied on “generalized pronouncements




                                          4
Case: 21-30136      Document: 00516277689            Page: 5   Date Filed: 04/12/2022




                                      No. 21-30136


   that [the defendants] ha[d] violated [their] duty to take ‘reasonable care,’”
   but failed to direct us to any authority in which such “generalized references
   to ‘excessive emissions,’ ‘acceptable risk threshold,’ and ‘unreasonably
   dangerous emissions,’ constitute[d] a sufficient legal duty to support a
   negligence or custodial liability claim.” Id. at 445.
          Shortly after we issued the opinion in Butler, DuPont, recognizing its
   potential effect on this case, returned to the district court and filed a motion
   for reconsideration pursuant to Federal Rule of Civil Procedure 60(b). In
   response to the motion for reconsideration, Judge Feldman issued an
   indicative ruling pursuant to Federal Rule of Civil Procedure 62.1, stating
   that the court would amend its dismissal order in light of Butler if granted
   jurisdiction on remand. DuPont has asked us to remand to the district court
   for entry of the judgment pursuant to the indicative ruling.

                   II.   Jurisdiction & Standard of Review
          We review the denial of Plaintiffs’ motion to remand to the state court
   de novo. Scarlott v. Nissan N. Am., Inc., 771 F.3d 883, 887 (5th Cir. 2014).
   The district court’s grant of a motion to dismiss for failure to state a claim is
   similarly reviewed de novo, “applying the same standard applied by the
   district court.” Masel v. Villarreal, 924 F.3d 734, 742–43 (5th Cir. 2019).

                               III.    Discussion
          Plaintiffs argue that the district court erred in (1) denying their motion
   to remand and (2) dismissing their claims against Denka and DuPont. In
   deciding each of these motions, the district court heavily relied on and
   incorporated by reference its reasoning in Butler D. Ct.
          First, the opinion denying remand relied on Butler D. Ct. Invoking 28
   U.S.C. § 1332, Denka and DuPont removed this action to federal court based
   on diversity jurisdiction. Under this section, a district court has “original




                                           5
Case: 21-30136         Document: 00516277689               Page: 6       Date Filed: 04/12/2022




                                           No. 21-30136


   jurisdiction of all civil actions where the matter in controversy exceeds the
   sum or value of $75,000” and there is diversity of citizenship. 28 U.S.C.
   § 1332. Of course, complete diversity is required—all plaintiffs must be
   diverse from all defendants. See Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th
   Cir. 2016) (en banc).
           Plaintiffs contended that remand was warranted because the presence
   of the two state agency defendants, DOH and DEQ, destroyed complete
   diversity. The district court disagreed, instead concluding that DOH and
   DEQ were improperly joined, and therefore the state agencies’ citizenship
   could be disregarded in the diversity jurisdiction analysis. 1 We agree and
   conclude that no further analysis of this issue is warranted.
           Second, the district court similarly relied on its Butler D. Ct.
   reasoning in deciding Denka and DuPont’s motions to dismiss. Denka
   argued that dismissal was warranted because Plaintiffs’ petition failed to state
   a claim for relief. DuPont argued the same, and that Plaintiffs’ claims were
   prescribed. The district court concluded that Plaintiffs’ complaint was
   nearly identical to the complaint dismissed in Butler D. Ct., and it therefore
   dismissed Plaintiffs’ claims for largely the same reasons. In doing so, the
   district court emphasized that the same timing and pleading deficiencies that
   compelled dismissal in Butler D. Ct. necessitated the same outcome in this
   case.




           1
             Under the doctrine of improper joinder, the citizenship of a non-diverse
   defendant is ignored if the “moving party establishes that . . . the plaintiff has not stated a
   claim against” that defendant. Int’l Energy Ventures Mgmt. L.L.C. v. United Energy Grp.,
   Ltd., 818 F.3d 193, 199 (5th Cir. 2016). The court’s inquiry is virtually identical to the
   12(b)(6) motion to dismiss standard: evaluating whether or not “the complaint states a
   claim under state law against the in-state defendant.” See Flagg, 819 F.3d at 136.




                                                 6
Case: 21-30136        Document: 00516277689              Page: 7      Date Filed: 04/12/2022




                                         No. 21-30136


           However, because we reversed in part the district court’s holding in
   Butler, 16 F.4th at 446, the district court’s overt reliance and incorporation
   of Butler D. Ct.’s analysis and holding is problematic.
           In light of the district court’s reliance on Butler D. Ct. (rather than our
   subsequent Butler decision), we must now decide how to proceed in this case.
   We recognize that the plaintiff’s petition in Butler D. Ct. has similarities to
   Plaintiffs’ petition here, but it is not identical. Because the petitions are
   comparable (but not identical), Butler could affect the district court’s analysis
   of Plaintiffs’ claims here. Indeed, Judge Feldman recognized as much in his
   indicative ruling on DuPont’s motion to amend. 2
           We note that Plaintiffs failed to appeal the dismissal of several of the
   claims that the district court determined were inadequately pleaded—
   including products liability, trespass, battery, res ipsa loquitor, conspiracy,
   and nuisance. Plaintiffs did not address these claims in their opposition to
   Denka and Dupont’s motions to dismiss, their appellate briefing, or at oral
   argument. We accordingly deem these claims abandoned. See Fed. R.
   App. P. 28(a)(8); Adams v. Unione Mediterranea Di Sicurta, 364 F.3d 646,
   653 (5th Cir. 2004) (“Issues not raised or inadequately briefed on appeal are
   waived.”). Thus, we conclude that the appropriate course of action is to



           2
              The late Judge Feldman seemed inclined to agree that Butler would have some
   effect on the proceedings here. After Butler issued, DuPont returned to the district court
   and filed a Rule 60(b) motion to amend the judgment in light of Butler. The district court
   issued an indicative ruling stating that the court would amend its dismissal order post-
   Butler if provided jurisdiction via remand. DuPont then filed a motion to remand to the
   district court pursuant to Federal Rule of Appellate Procedure 12.1(b).
            Tragically, in the interim, Judge Feldman passed away. The case has since been
   transferred to another judge. The parties do not argue that the new judge would be bound
   by the indicative ruling, although he is free to consider it. Accordingly, we deny DuPont’s
   motion to remand to the district court as moot while recognizing that the district court is
   free to consider Judge Feldman’s analysis.




                                               7
Case: 21-30136         Document: 00516277689                Page: 8       Date Filed: 04/12/2022




                                           No. 21-30136


   remand the remaining claims 3 to the district court to determine, in the first
   instance, what effect Butler has on the present case on the issue of whether
   Plaintiffs state a claim for relief in light of that decision.

                                    IV.      Conclusion
           For the aforementioned reasons, we AFFIRM in part, VACATE in
   part, and REMAND to the district court as set forth above.




           3
             I.e., Plaintiffs’ claims for: negligence in violation of Louisiana Civil Code Articles
   2315 and 2316; custodial liability in violation of Louisiana Civil Code Articles 2317 and
   2317.1; and injunctive relief.




                                                  8